DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/21 has been entered.
 
Previous Rejections
Applicant’s arguments, filed 07/21/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 4, 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeer et al (USP 5,880,076).
Vermeer taught personal product compositions [col 20, lines 34-38], inclusive of toothpastes [col 21, line 6]. Said compositions comprised an alginate (e.g., sodium alginate) at 0-6 % [col 37, line 65]; zinc oxide [col 38, line 13] and zinc citrate trihydrate [col 38, line 24], each at 0-8 % [col 38, line 26]; and, calcium carbonate [col 49, line 38] at 0-65 % [col 49, line 40]. Polyphosphates were not required ingredients.
The prior art disclosed compositions containing alginate (col 37, line 65), zinc oxide  (col. 38, line 13), zinc citrate trihydrate (col. 38, line 24) and calcium carbonate (col 49, line 38). Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  

The instant claim 2 recites from about 0.06 % to about 1 % alginate; zinc compounds present at from about 1.4 % to about 1.6 %; abrasive present in an amount from about 42 % to about 46 %.
The instant claim 6 recites from about 0.01 % to about 1.2 % alginate; zinc compounds present at from about 0.1 % to about 2 %; abrasives present in an amount from about 18 % to about 26 %.
The instant claim 7 recites from about 0.06 % to about 1 % alginate; zinc compounds present at from about 1.4 % to about 1.6 %; abrasives present in an amount from about 20 % to about 23 %.
The instant claim 10 recites the zinc citrate trihydrate and zinc oxide in a weight ratio of about 1:2.
Vermeer taught an alginate (e.g., sodium alginate) at 0-6 %; zinc oxide and zinc citrate trihydrate, each at 0-8 % and, calcium carbonate at 0-65 %.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A.
Vermeer reads on claims 1-2, 4, 6-7 and 10.
Claim 9 is rendered prima facie obvious because Vermeer taught preservatives [col 22, line 4], colorants [col 21, line 57] and a base [col 17, lines 49-50; col 34, line 35].

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeer et al (USP 5,880,076), in view of Swaine et al (USP 8,865,192 B2).
The 35 U.S.C. 103 rejection over Vermeer was previously discussed. 
	Vermeer differs from the instant claim 3 in that Vermeer teaches humectants at 0-10 %, while the claim requires 18-22 % humectants. Vermeer differs from the instant claim 8 in that the claim requires 32-42 % humectants.
	Nonetheless, Swaine teaches humectants useful in dentifrice compositions at 0-70 %, in order to keep toothpaste compositions from hardening upon exposure to air and to impart a desirable sweetness of flavor to toothpaste compositions [col 19, lines 39-52].
The differences in the claimed humectant and the prior art are 18-22 %, as recited in claim 3; 32-42 %, as recited in claim 8; versus, 0-70 %, as taught by Swaine.
Vermeer was not silent as the amount of the humectant. For example, Vermeer taught humectants at 0-10 %, rather than the recited 18-22 %. 
However, Swaine taught humectants useful at 0-70 %, amounts that overlap those which are instantly recited. This ingredient, and its amount, is recognized to have different effects (keeps toothpastes from hardening) with changing amounts used. Thus, the 
With the teachings of Vermeer, in view of Swaine, the ordinarily skilled artisan would have had a reasonable expectation of success in arriving at the claimed range of humectant.
Claim 3 recites 0.8-2 % thickening agents; 0.8-1.2 % flavoring agent; 1.6-2.2 % surfactant; 0.2-1 % sweetening agent; 0.8-1.4 % anti-caries agent; 0.5-5 % additives.
Claim 8 recites 28-36 % water; 32-42 % humectant; 1-2 % thickening agents; 0.8-1.5 % flavoring agent; 1.6-2.4 % surfactant; 0.25-0.45 % sweetening agent; 0.25-0.45 % anti-caries agent; 0.8-1.5 % additives.
Vermeer taught water at 5-99 % [col 18, lines 30-34]; humectants [col 21, line 61] (e.g., sorbitol taught at col 31, line 10] at 0-10 % [col 31, line 19]; carboxymethyl cellulose [col 29, line 22 and at col 36, line 57] at 0-10 % [col 29, lines 49-50]; xanthan gum at 0-7 % [col 29, lines 8-9 and 12]; flavoring agents [col 38, line 64] at 0.01-4% [col 39, line 1]; surfactants [col 21, line 62; col 22, line 38] (e.g., sodium lauryl sulfate taught at the Examples) at 0-70 % [col 27, lines 60-61]; sweetening agents (e.g., sodium saccharin) [col 39, lines 3 and 14-15] at 0.01-4 %; sodium monofluorophosphate and sodium fluoride, each at 0-5 % [col 39, lines 19-20 and 24]; sodium carbonate and sodium bicarbonate [col 42, lines 65-66], each at 0-70 or at 0-80 % [col 44, lines 29-39]; benzyl alcohol at 0.1-10 % or at 0.001-4 % [col 30, lines 14 and 23; col 33, line 59; col 34, line 5]; and betaine at 0-7 % [col 49, lines 42-47].


Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/CELESTE A RONEY/Primary Examiner, Art Unit 1612